124 U.S. 370 (1888)
IN RE CRAFT.
Supreme Court of United States.
Submitted January 16, 1888.
Decided January 23, 1888.
ORIGINAL.
MR. R.H. STEELE, of counsel for petitioners.
*373 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. The amount in dispute is less than $5000, and we cannot discover that the decree involves the *374 decision of any such federal question as will authorize an appeal to this court under § 2 of the act of March 3, 1885, 23 Stat. 443, c. 355. An injunction restraining a person from prosecuting an ordinary suit in replevin in a court established under the authority of the United States, does not necessarily involve a question of "the validity of a treaty or statute of or an authority exercised under the United States."
Denied.